775 N.W.2d 789 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Ivan MUHN, Defendant-Appellant.
Docket No. 139324. COA No. 284173.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the August 26, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motions to remand, to appoint counsel, to appoint new judge, and to strike are DENIED.